DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Christiansen on January 21, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
18. A non-transitory computer-readable storage device storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to: receive at a recipient system from a sender system transmitted content (C) and appended content, the appended content comprising a digital signature associated with the content (C) and a hash tree (“SHT’”) associated with the content (C) and comprising a plurality of first nodes and a first root node; generate with a signature engine of the recipient system a hash tree (“RHT”) from the content (C), RHT comprising a plurality of second nodes and a second root node having a second hash value, cryptographically verify the received digital signature to generate a resultant hash value; compare the resultant hash value to the second hash value of the second root node; determine that the second hash value of the second root node does not match the resultant hash value; identify a potentially corrupted portion of content (C) via comparison of at least some of the plurality of first nodes of SHT to corresponding second nodes of RHT; and indicate that the digital signature could not be verified.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
	Prior art US 20210075617 A1 (Irazabal) taught a method for validating uniqueness of a non-disclosed element of data, including in response to receiving a plurality of elements, generating an index of the plurality of elements of data received from a data store to create uniquely indexed data, generating filters from the index, generating a hash tree for the uniquely indexed data using the index, and validating a unique element of data from the hash tree and filters.
	Prior art US 20180013707 A1 (Murphy et al.) taught an access-control device that controls access to encrypted messages. During operation, the access-control device can receive an access key for a corrupted message, and can receive a cover message digest associated with the corrupted message. The access-control device stores the access key in association with the cover message digest, and stores the cover message digest in a block chain. A respective block of the block chain includes at least one cover message digest, and a hash value of a previous block of the block chain. 
	Prior art US 20170163733 A1 (Grefen et al.) taught a method of recording data from a number of devices in a distributed network system in a manner adaptable for auditing the device output. The devices may include one or more control, sensor, edge, or peripheral computing devices physically separate in the distributed network system and in communication with a control server. Such distributed networks systems are common in SCADA or IoT applications. The content stream of data records output from the devices are recorded; a payload stripped stream of data records which are stripped of the payload are recorded and preferably retained by an escrow service. The metadata of the data records includes the hash value of one or more predecessor data records. The hash values are calculated based on the payload and a linkage function, preferably a cryptographic function. A comparison of hash values of the payload stripped stream and the content stream provides the audit ability. 
	Prior art US 20140095512 A1 (Sun et al.) taught a tool for hash-based indexing. In an embodiment, a ranked dataset having a plurality of data items is obtained. Every data item in the ranked dataset has a ranking with respect to every other data item in the ranked dataset. A ranking triplet matrix is created based on the ranked dataset. The ranking triplet matrix has a set of ranking triplets, each of which indicates the relative ranking for a pair of the data items in the ranked dataset. This ranking triplet can be merged with a hash table obtained using a standard hash function and the data items can be indexed based on the results.
	Prior art, "Hashing Scheme for Space-efficient Detection and Localization of Changes in Large Data Sets" (Kontak et al.) taught a space-efficient method for detection and localization of unwanted changes in large data sets. Our method reuses the idea of splitting data into blocks and hashing each block separately, but with certain added properties: logarithmic instead of linear increase of memory space required to store hashes, ease of parallelization, possible application on distributed data, limited self-verification of hashes and efficient recalculation of hashes for dynamically changing data.
	For Independent claim 1,
	Since, no prior art was found to teach: “generating with a signature engine of the recipient system a hash tree (“RHT”) from the content (C), RHT comprising a plurality of second nodes and a second root node having a second hash value, cryptographically verifying the received digital signature to generate a resultant hash value; comparing the resultant hash value to the second hash value of the second root node; determining that the second hash value of the second root node does not match the resultant hash value; identifying a potentially corrupted portion of content (C) via comparison of at least some of the plurality of first nodes of SHT to corresponding second nodes of RHT; and indicating that the digital signature could not be verified.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For Independent claims 13 and 18, the claims recite essentially similar limitations as in claim 1. 
	For dependent claims 2-12, 14-17, and 19-20, the claims are allowed due to their dependency on allowable independent claims 1, 13, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437